SUPPLEMENTAL INDENTURE This SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) is dated as of February 5, 2008, among BERRY PLASTICS CORPORATION (or its successor) (the “Company”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as trustee under the indenture referred to below (the “Trustee”), CAPTIVE HOLDINGS, INC., CAPTIVE PLASTICS, INC., CAPLAS NEPTUNE, LLC, CAPLAS LLC, and GRAFCO INDUSTRIES LIMITED PARTNERSHIP (each, a “New Guarantor” and collectively, the “New Guarantors”). W I T N E S S E T H : WHEREAS, the Company has heretofore executed and delivered to the Trustee an indenture dated as of September 20, 2006 (as further amended, supplemented or otherwise modified from time to time, the “Indenture”), providing for the issuance of the Company’s 11% Senior Subordinated Notes due 2016 (the “Securities”) in the aggregate principal amount of $425,000,000; WHEREAS, the Company has entered into that certain Stock Purchase Agreement dated as of December 21, 2007, among Captive Holdings, Inc., Captive Holdings, LLC and the Company, as amended from time to time (the “Stock Purchase Agreement”) pursuant to which the Company purchased (the “Stock Purchase”) all of the issued and outstanding capital stock of Captive Holdings, Inc.; WHEREAS, upon the effectiveness of the Stock Purchase, each New Guarantor shall be a Restricted Subsidiary of the Company; WHEREAS, Section 4.11 of the Indenture provides that the Company shall cause each Restricted Subsidiary that is a Domestic Subsidiary that guarantees any indebtedness of the Company or any of its Restricted Subsidiaries, to execute and deliver to the Trustee a supplemental indenture pursuant to which such Restricted Subsidiary shall guarantee payment of the Securities; WHEREAS, as of the date hereof, each New Guarantor will guarantee indebtedness of the Company under the following agreements: (i) the Senior Secured Bridge Loan Credit Agreement dated as of February 5, 2008, among the Company, the Lenders party hereto from time to time, Bank of America, N.A., as Administrative Agent and Collateral Agent for the Lenders, and the other financial institutions party thereto; (ii) the Amended and Restated Revolving Credit Agreement dated as of April 3, 2007 among the Company, Berry Plastics Group, Inc. (“Holdings”), certain domestic subsidiaries of the Company party thereto from time to time, the lenders party thereto from time to time, Bank of America, N.A., as Collateral Agent and Administrative Agent and the other financial institutions party thereto, (iii) the Second Amended and Restated Term Loan Credit Agreement dated as of April 3, 2007, among the Company, Holdings, the lenders party thereto from time to time, Credit Suisse, Cayman Islands Branch, as Collateral Agent and Administrative Agent and the other financial institutions party thereto, (iv) the indenture among the Company (as successor to Covalence Specialty Materials Corp.), certain subsidiaries parties thereto and Wells Fargo Bank, N.A., as trustee, dated as of February 16, 2006 (as amended, supplemented or otherwise modified from time to time), providing for the issuance of 10¼% Senior
